Exhibit 99.1 News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: GOLDCORP ANALYST TOUR TO HIGHLIGHT EXCITING FUTURE AT THREE CANADIAN GOLD MINES Toronto Stock Exchange: G New York Stock Exchange: GG VANCOUVER, Sept. 10 /CNW/ - GOLDCORP INC. (TSX: G, NYSE: GG) is pleased to provide updates at its three gold mines in Ontario, Canada: Red Lake, Musselwhite and Porcupine, in advance of an upcoming tour of the three mine sites. Highlights << Red Lake - High Grade Zone continues with very strong exploration results at deepest drill levels. - Positive in-fill drilling results between 45 and 47 level in the High Grade Zone. - Cochenour exploration and development accelerating. Musselwhite - Discovery of Lynx zone has potential to significantly enhance future growth profile. - Infrastructure upgrades advancing to accommodate extended mine life. - Engineering underway on new shaft and development for higher production rates. Porcupine - Continued expansion of recently discovered zones at Hoyle Pond underground. - Hoyle Pond Deep development project on schedule for 2014 completion. - Hollinger project advancing to enhance Porcupine production profile. >> Mine tour presentation slides and complete drillhole databases are available at www.goldcorp.com. Red Lake Tour presentations at Red Lake will focus on the continued long-term potential at Goldcorp's cornerstone mine, including strong recent exploration success in the deep High Grade Zone (HGZ). Ongoing development progress and recent positive exploration results at the Cochenour project will also be highlighted. Progress on the potential for an open pit resource at Red Lake will also be presented within the context of overall district optimization plans. High Grade Zone Continues Drilling of the High Grade Zone (HGZ) has accelerated with recent improvements to underground infrastructure. Assays from recently completed drilling demonstrate extension of HGZ grades to the 51 level. In addition to drilling success in the deepest portions of the deposit, in-fill drilling between the 45 and 47 level of the HGZ has delivered positive results. Cochenour Development On Track The Cochenour project near Red Lake will be an important contributor to the long-term success of Red Lake. Construction progressed to an overall completion level of 15% on the 5-kilometer high speed haulage drift that will connect the Cochenour shaft with the Red Lake mine. Exploration drilling continued at the historic underground workings at the 2050' level to test the GAP zone and the upper portions of the Bruce Channel and Cochenour deposits.
